DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the IDS have been considered by examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ELECTRONIC DEVICE HAVING A PLURALITY OF DISPLAY AREA COUPLED WITH DIFFERENT POSITIVE AND NEGATIVE POWER SUPPLIES.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. Patent Pub. No. 2008/0172569).

Regarding claim 1, Lee discloses a display system (10) comprising: 
a display (9), (fig. 1, [0046]), comprising: 
a first display area (9a) comprising a plurality of first subpixels (i.e. pixel array of first panel 9a), (figs. 1 and 5, [0041 and 0061]); and 
a second display area (9b) comprising a plurality of second subpixels (i.e. pixel array of second panel 9b), (figs. 1 and 5, [0041 and 0061]); 
a first power input (i.e. input receiving voltages VDD1 and VSS1) coupled to the display (9a) and configured to receive a first power supply positive voltage (VDD1) and a first power supply negative voltage (VSS1) to drive the first subpixels (i.e. pixel array of the first panel 9a), (fig. 1, [0045]); and 
a second power input (i.e. input receiving voltages VDD2 and VSS2) coupled to the display (9b) and configured to receive a second power supply positive voltage (VDD2) and a second power supply negative voltage (VSS2) to drive the second subpixels (i.e. pixel array of the second panel 9b), (fig. 1, [0045]), 
wherein the first power supply positive voltage (VDD1) is different from the second power supply positive voltage (VDD2), and 
wherein the first power supply negative voltage (VSS1) is different from the second power supply negative voltage (VSS2), (fig. 1, [0044]).

Regarding claim 2, Lee discloses wherein the first power supply positive voltage (VDD1) is an emission layer voltage drain drain (VDD) (ELVDD) voltage (VDD1), and wherein the first power supply negative voltage (VSS1) is an emission layer voltage source source (VSS) (ELVSS) voltage (VSS1), (figs. 1 and 6, [0045 and 0066]).

Regarding claim 3, Lee discloses wherein the second power supply positive voltage (VDD2) is an emission layer voltage drain drain (VDD) (ELVDD) voltage (VDD2), and wherein the second power supply negative voltage (VSS2) is an emission layer voltage source source (VSS) (ELVSS) voltage (VSS2), (figs. 1 and 6, [0045 and 0066]).

Regarding claim 4, Lee discloses wherein the ELVDD voltage (positive voltages VDD1 and VDD2) is greater than the ELVSS voltage (negative voltages VSS1 and VSS2), (fig. 1, [0045]).

 	
Regarding claim 6, Lee discloses an electronic device (10), comprising: 
a display system (9) comprising: 
a first display area (9a) comprising a plurality of first subpixels (i.e. pixel array of first panel 9a), (figs. 1 and 5, [0041 and 0061]); and 
a second display area (9b) comprising a plurality of second subpixels (i.e. pixel array of second panel 9b), (figs. 1 and 5, [0041 and 0061]); 
a first power supply (7A_P and 7A_N) coupled to the display (9) and configured to output a first power supply positive voltage (VDD1) and a first power supply negative voltage (VSS1) to drive the first subpixels (i.e. pixel array of the first panel 9a), (fig. 1, [0045]); and 
a second power supply (7B_P and 7B_N) coupled to the display (9) and configured to output a second power supply positive voltage (VDD2) and a second power supply negative voltage (VSS2) to drive the second subpixels (i.e. pixel array of the second panel 9b), (fig. 1, [0045]), 
wherein the first power supply positive voltage (VDD1) is different from the second power supply positive voltage (VDD2), and 
wherein the first power supply negative voltage (VSS1) is different from the second power supply negative voltage (VSS2), (fig. 1, [0044]).

Regarding claim 7, please refer to claim 2 for details. 

Regarding claim 8, please refer to claim 3 for details. 

Regarding claim 9, please refer to claim 4 for details. 

Regarding claim 11, Lee discloses a circuit system comprising: 
a first power system (7A_P and 7A_N) configured to output a first power supply positive voltage (VDD1) and a first power supply negative voltage (VSS1) to drive a plurality of first subpixels in a first display area (i.e. pixel array of first panel 9a) of a display system (9), (figs. 1 and 5, [0041, 0045 and 0061]); 
a second power system (7B_P and 7B_N) configured to output a second power supply positive voltage (VDD2) and a second power supply negative voltage (VSS2) to drive a plurality of second subpixels in a second display area (i.e. pixel array of second panel 9b) of the display system (9), (figs. 1 and 5, [0041, 0045 and 0061]); and 
a control circuit (1 and 3a) configured to control the first power system (7A_P and 7A_N), (fig. 1, [0042-0043]); 
wherein the first power supply positive voltage (VDD1) is different from the second power supply positive voltage (VDD2), and 
wherein the first power supply negative voltage (VSS1) is different from the second power supply negative voltage (VSS2), (fig. 1, [0044]).

Regarding claim 12, please refer to claim 2 for details. 

Regarding claim 13, please refer to claim 3 for details.

Regarding claim 14, please refer to claim 4 for details. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Matsui (U.S. Patent Pub. No. 2013/0335456).

Regarding claim 16, Lee discloses everything as specified above in claim 1.  However, Lee does not mention a reset phase, a data writing phase and a lighting phase.
In a similar field of endeavor, Matsui teaches wherein each of the first subpixels (41a) and each of the second subpixels (41b) is configured to provide a reset phase (initialization period), a data writing phase (writing period), and a lighting phase (light-emitting period), (figs. 22-23, [0339, 0343, 0355 and 0378]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Lee, by specifically providing the initialization, writing and light emitting periods, as taught by Matsui, for the purpose of driving the pixels.

Regarding claim 18, please refer to claim 16 for details. 

Regarding claim 20, please refer to claim 16 for details. 

Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Matsui and in view of Park et al (U.S. Patent Pub. No. 2016/0218155; already of record in IDS).

Regarding claim 17, Matsui discloses wherein each of the first subpixels (41a) and each of the second subpixels (41b) comprises: 
a light emitting device (413); 
a drive transistor (414) coupled to the light emitting device (413); 
a first reset transistor (416) in a configuration such that an initial voltage (VREF) from a power input is coupled with the drive transistor (414); 
a first data transistor (415) in a configuration controllable such that a data voltage (451) is coupled with the drive transistor (414), (figs. 21a-21b, [0340-0347]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Lee, by specifically providing the reset transistor, as taught by Matsui, for the purpose of driving the pixels.

However, Lee in view of Matsui does not mention a second reset transistor.
In a similar field of endeavor, Park teaches a pixel comprising:
a light emitting device (OLED); 
a drive transistor (T1) coupled to the light emitting device (OLED); 
a first reset transistor (T4) and a second reset transistor (T7) in a configuration such that an initial voltage (Vinit) from a power input is coupled with the drive transistor (T1) and the light-emitting device (OLED); 
a first data transistor (T2) and a second data transistor (T3) in a configuration controllable such that a data voltage (DATA) is coupled with the drive transistor (T1); and 
a first light emitting transistor (T5) and a second light emitting transistor (T6) coupled with the first ELVDD (ELVDDL) and the second ELVSS (ELVSS) such that a drive current is coupled to the light emitting device (OLED), (fig. 5, [0086-0101]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Lee in view of Matsui, by specifically providing the second reset transistor, as taught by Park, for the purpose of having a different pixel circuit.

Regarding claim 19, please refer to claim 17 for details. 

Allowable Subject Matter
Claims 5, 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 5, none of the prior art of record teaches alone or in combination the limitation “a processor coupled to the display and configured to: obtain a first use time of the first subpixels; obtain a second use time of the second subpixels; and control, based on the first use time and the second use time, voltage inputs corresponding to each of the first display area and the second display area.”

Claims 10 and 15 are similar to claim 5 and are allowed for the reason mentioned above in claim 5.  

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/           Primary Examiner, Art Unit 2691